IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JEFFREY MORTON,                           §
                                              §
        Defendant Below,                      §   No. 38, 2022
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 1910007361 (N)
                                              §
        Appellee.                             §

                              Submitted: February 9, 2022
                              Decided: March 28, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                           ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm and the record below, we conclude that the Superior Court order

denying the second motion for sentence reduction filed by the appellant, Jeffrey

Morton, should be affirmed. Superior Court Criminal “Rule 35(b) does not set forth

any exception to the repetitive motion bar.”1




1
  State v. Culp, 152 A.3d 141, 144 (Del. Dec. 8, 2016). See also Martinez v. Metzger, 2018 WL
3768993, at *3 (Del. Aug. 7, 2018) (affirming the Superior Court’s denial of a motion for sentence
reduction as repetitive).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Gary F. Traynor
                                 Justice




                                   2